                         UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI

STACY ARNOLD,                          )
                            Plaintiff, )
v.                                     )         Case No.: 5:19-CV-06137-BP
                                       )
CITY OF ST. JOSEPH,                    )
ST. JOSEPH PUBLIC LIBRARY,             )
OFFICER REBECCA HAILEY (in her         )
Personal & professional capacity) and  )
ROGER CLARY                            )
                           Defendants. )


                           DEFENDANT ROGER CLARY’S
                          MOTION FOR EXTENSION OF TIME

       Comes now the Defendant Roger Clary and requests an extension of time to answer

or otherwise plead to Plaintiff’s Complaint. Defendant Clary’s responsive pleading is due on

or before November 25, 2019. Due to counsel’s demands on other legal matters, additional

time is needed to prepare a responsive pleading.      Defendant Clary would request an

additional fourteen (14) days to December 9, 2019 to file his responsive pleading. Counsel

for Defendant Clary has contacted Plaintiff and she has no objection to this requested

extension.

       WHEREFORE, Defendant Clary requests an additional fourteen (14) day to

December 9, 2019 to answer or otherwise plead to Plaintiff’s Complaint.

                                          BEAM-WARD, KRUSE, WILSON
                                              & FLETES, LLC

                                          /s/ Mark Beam-Ward
                                          MARK BEAM-WARD, KS #10071
                                          8645 College Blvd., Suite 250
                                          Overland Park, KS 66210
                                          (913) 339-6888
                                          (913) 339-9653 (Fax)
                                          mbeamward@bkwflaw.com
                                          ATTORNEYS FOR DEFENDANT
                                          ROGER CLARY


                                             1

             Case 5:19-cv-06137-BP Document 7 Filed 11/21/19 Page 1 of 2
                               CERTIFICATE OF SERVICE

       I hereby certify that on the 21st day of November 2019, a copy of the foregoing was e-

mailed to:

       Stacy K. Arnold
       500 Westover Drive, #11589
       Sandford, North Carolina 27330
       (803) 428-7024
       Stacy.kaye.arnold@gmail.com
       PLAINTIFF


                                          /s/ Mark Beam-Ward
                                          MARK BEAM-WARD




                                             2

             Case 5:19-cv-06137-BP Document 7 Filed 11/21/19 Page 2 of 2
